DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of species B directed to Figs. 2, 4A-4B with claims 24-28 in the reply filed on December 15, 2020 is acknowledged. However, claim 25 is a method claim is not related to species B. Claims 26-28 are dependent claims of species there being no allowable generic or linking claim. 

Claim Objections
Claim 20 is objected to because of the following informalities:
As to claim 20: It recites “an electroluminescent light emitting display panel, comprising the pixel circuit according to claim 15, the data signal line, the first scanning signal line, the second scanning signal line, the third scanning signal line, the fourth scanning signal line, the light emitting control signal line, the first reference signal line, the second reference signal line and the third reference signal line.”
The claim limitation of “the data signal line, the first scanning signal line, the second scanning signal line, the third scanning signal line, the fourth scanning signal line, the light emitting control signal line, the first reference signal line, the second reference signal line and the third reference signal line” should be deleted because these limitations are already described in the claim 15.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim(s) 15, 20, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA (CN 205282057 U), English Translation (US 2018/0301092 A1) in view of Yamashita et al (US 2007/0273621 A1) and YAMAZAKI et al (US 2017/0104018 A1).
As to claim 15: Ma discloses a pixel circuit (Fig. 5 shows a pixel circuit; ¶0005-0022), comprising: 
a light emitting device (Fig. 5, “a light emitting device D1”); 
a first switching transistor, a gate electrode of the first switching transistor being coupled to a first scanning signal line, a first electrode of the first switching transistor being coupled to a first reference signal line, and a second electrode of the first switching transistor being coupled to a second electrode of a drive transistor (Fig. 5, “a first switching transistor M1”, a gate electrode of the first switching transistor being coupled to “a first scanning signal line Reset”, a first electrode of the first switching transistor being coupled to “a first reference signal line Vini”, and a second electrode of the first switching transistor being coupled to “a second electrode of a drive transistor MDT”); 
a second switching transistor, a gate electrode of the second switching transistor being coupled to a second scanning signal line, a first electrode of the second switching transistor being coupled to a second reference signal line, and a second electrode of the second switching transistor being coupled to a first electrode of the drive transistor (Fig. 5, “a second switching transistor M4”, a gate electrode of the second switching transistor being coupled to “a second scanning signal line EM”, a first electrode of the second switching transistor being coupled to “a second reference signal line VDD”, and 
a third switching transistor, a gate electrode of the third switching transistor being coupled to a third scanning signal line, a first electrode of the third switching transistor being coupled to a third reference signal line, and a second electrode of the third switching transistor being coupled to a gate electrode of the drive transistor (Fig. 5, “a third switching transistor M2”, a gate electrode of the third switching transistor being coupled to “a third scanning signal line Reset”, a first electrode of the third switching transistor being coupled to “a third reference signal line Vref”, and a second electrode of the third switching transistor being coupled to a gate electrode of the drive transistor MDT, wherein the third scanning signal line is acting as same as the first scanning signal line based on the first scanning signal is same as the third scanning signal); 
a fourth switching transistor, a gate electrode of the fourth switching transistor being coupled to a fourth scanning signal line, a first electrode of the fourth switching transistor being coupled to a data signal line, and a second electrode of the fourth switching transistor being coupled to the gate electrode of the drive transistor (Fig. 5, “a fourth switching transistor M3”, a gate electrode of the fourth switching transistor being coupled to “a fourth scanning signal line Gate”, a first electrode of the fourth switching transistor being coupled to “a data signal line SD”, and a second electrode of the fourth switching transistor being coupled to the gate electrode of the drive transistor MDT); 
a fifth switching transistor, a gate electrode of the fifth switching transistor being coupled to a light emitting control signal line, a first electrode of the fifth switching transistor being respectively coupled to the second electrode of the drive transistor and 
a storage capacitor, the storage capacitor being coupled between the gate electrode and the first electrode of the drive transistor (Fig. 5, “a storage capacitor C1”, the storage capacitor being coupled between the gate electrode and the first electrode of the drive transistor MDT); and 
a voltage dividing capacitor, the voltage dividing capacitor being coupled between the first electrode of the drive transistor and the second reference signal line (Fig. 5, “a voltage dividing capacitor C2”, the voltage dividing capacitor being coupled between the first electrode of the drive transistor MDT and the second reference signal line VDD), 
wherein a signal of the first scanning line is same as a signal of the third scanning line (Fig. 5 shows a signal of the first scanning line Reset is same as a signal of the third scanning line Reset). 
Ma does not expressly disclose a gate electrode of the third switching transistor being coupled to a third scanning signal line, a first electrode of the third switching transistor being coupled to a third reference signal line, and a second electrode of the 
Ma and Yamashita do not expressly disclose materials of active layers of the first switching transistor, the third switching transistor and the fourth switching transistor comprise a metal oxide semiconductor material; and materials of active layers of the second switching transistor, the fifth switching transistor and the drive transistor comprise a low temperature poly-silicon material. However, it is well known in the art that the active layer of the switching transistors are formed by metal oxide semiconductor material and/or low temperature poly-silicon semiconductor material. For instance, Lee teaches a display device comprises a plurality of pixel circuits, wherein 
As to claim 20: Claim 20 is a dependent claim of claim 15. The prior arts Ma and Yamazaki further disclose claim limitation of an electroluminescent light emitting display panel comprising the pixel circuit, the data signal line, the first scanning signal line, the second scanning signal line, the third scanning signal line, the fourth scanning signal line, the light emitting control signal line, the first reference signal line, the second reference signal line and the third reference signal line the data signal line, the first 
As to claim 24: Claim 24 is a dependent claim of claim 20. The prior arts Ma and Yamazaki further discloses a display apparatus, comprising the electroluminescent light emitting display panel according to claim 20 (Ma: Fig. 5, a display apparatus, comprising the electroluminescent light emitting display panel; ¶0005; Yamazaki: Figs. 31, 42A, “a display apparatus 700”, comprising the electroluminescent light emitting display panel 502/702; ¶0075, 0542, 0617). In addition, the same motivation is used as the rejection of claim 24.
  
Response to Arguments
Applicant’s arguments filed on July 13, 2021 have been fully considered but they are not persuasive.
Applicant argues “As described in paragraphs 0009, 0010, 0194 and 0311 of Yamazaki, the transistors comprise materials of active layers and metal oxide, a low temperature poly-silicon. However, Yamazaki is silent on which transistors' active layer should be made of metal oxide, which transistors' active layer should be made of low temperature poly-silicon” and “Therefore, Yamazaki is silent on materials of active layers of the first switching transistor, the third switching transistor and the fourth switching transistor comprise a metal oxide semiconductor material; and materials of active layers of the second switching transistor, the fifth switching transistor and the drive transistor comprise a low temperature poly-silicon material” (Arguments/Remarks, pg. 2). However, Examiner respectively disagrees.
According to MPEP, “USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).” First, the claim limitation does not include any features and/or particular benefit of choosing some switching transistors have an active layer is made by a metal oxide semiconductor material and other switching transistors have an active layer is made by a low temperature poly-silicon semiconductor material. Second, it is well known in the art that at least one an active layer of switching transistors of the pixel circuit is made by metal oxide semiconductor material and at least one an active layer of switching transistors of the 
Applicant argues “Further, as stated by Examiner, Ma merely discloses a signal of the light emitting control signal is same as signal of the second scanning line, which is an alternative of the claim 17, but it is silent on other alternatives of the claim 17, "a signal of the first scanning signal line is same as a signal of the third scanning signal line, or a signal of the first reference signal line is same as a signal of the third reference signal line ", which are incorporated into the claim 1 by the applicant” (Arguments/Remarks, pg. 2). However, Examiner respectively disagrees.
First, claim 25 is a method claim for operating a pixel circuit. However, claim 25 is not related to a pixel circuit of species B. For instant, claim 15 requires four scanning signals, but claim 25 only requires three scanning signals. Claim 26-28 are dependent claim of claim 25. Therefore, claims 25-28 are withdrawn from consideration. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LEE (US 2018/0151654 A1) teaches a pixel circuit comprises a plurality of switching transistors, wherein an active layer of some switching transistors is made by metal oxide semiconductor material and an active layer of other switching transistors is made by low temperature poly-silicon semiconductor material.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693